Exhibit 99.1 ATTUNITY REPORTS THIRD QUARTER 2010 RESULTS Burlington, MA–November 10, 2010 – Attunity Ltd. (OTC Bulletin Board: ATTUF.OB), a leading provider of real-time data integration and event capture software, reported today its unaudited financial results for the third quarter ended September 30, 2010. “We achieved our year–to-date revenue targets as well as this quarter’s direct sales targets. Certain OEM revenues expected in this quarter will be recognized in the coming quarters” said Shimon Alon, Chairman and CEO of Attunity. "However, I am pleased that we continue to demonstrate operating profitability while continuing to invest in sales and marketing infrastructure and innovation, all of which are essential for our future growth.” Third Quarter and Nine Months 2010 Highlights: · License revenues of $0.86 million in Q3 2010 compared to $1.0 million in Q3 2009. · Total Revenues of $2.2 million in Q3 2010 compared to $2.4 million in Q3 2009. · A Non-GAAP operating profit of $231,000 compared to $498,000 in Q3 2009. · License revenues of $3.4 million in the first nine months of 2010 compared to $2.8 million in the same period of 2009. · Total Revenues of $7.5 million in the first nine months of 2010 compared to $6.8 million in the same period of 2009. · A Non-GAAP operating profit of $1.05 million in the first 9 month of 2010 compared to $0.9 million in the same period of 2009. · Continue to repay and reduce our debts to $3.3 million. Third Quarter 2010 Financial Results: · Revenues were $2,195,000, compared to $2,400,000 in the third quarter of 2009, a decrease of 8.5%. · Net Operating Profit (Non GAAP) was $231,000, compared to a net operating profit of $498,000 in the third quarter of 2009. Non-GAAP operating profit excludes amortization and capitalization of software development costs (see footnote 1 at the end of this release) and equity-based compensation expenses (see footnote 2). · Net Operating Loss (GAAP) was $133,000, compared to a net operating loss of $73,000 in the third quarter of 2009. · Net Profit (Non-GAAP) was $114,000, compared to a net profit of $411,000 in the third quarter of 2009. Non-GAAP netprofit excludes amortization and capitalization of software development costs (see footnote 1), equity-based compensation expenses (see footnote 2), and revaluation of conversion features related to our convertible debt and outstanding warrants (see footnote 3). · Net Loss (GAAP) was $188,000, compared to a net loss of $432,000 in the third quarter of 2009. · Net Profit/Loss per Diluted Share (Non-GAAP) was $0.00 compared to $0.01 net profit per diluted share in the third quarter of 2009. · Net Loss per Diluted Share (GAAP) was $0.01, in both the third quarters of 2010 and 2009. · Cash and cash equivalents were approximately $1.0 million asof September 30, 2010, compared to approximately $1.5 million as of June 30, 2010. See “Use of Non-GAAP Financial Information” below for more information regarding Attunity’s use of Non-GAAP financial measures. Mr. Alon concluded: “We continue to focus on building the business infrastructure required to grow our revenues, including by introducing new extension to our replication and CDC product line. We are expanding our partnerships with new and existing OEM partners, while we continue to repay our outstanding debts.” About Attunity Attunity is a leading provider of real-time data integration and event capture software. Our offering includes software solutions such as Attunity Stream®, a real-time change-data-capture (CDC) software, our Operational Data Replication (ODR) solution and Attunity Connect®, our real-time connectivity software. Using Attunity’s software solutions, our customers enjoy dramatic business benefits by enabling real time access to information where and when needed, across the maze of heterogeneous systems making up today’s IT environment. Attunity has supplied innovative software solutions to its enterprise-class customers for nearly 20 years and has successful deployments at thousands of organizations worldwide. Attunity provides software directly and indirectly through a number of partners such as Microsoft, Oracle IBM and HP. Headquartered in Boston, Attunity serves its customers via offices in North America, Europe, and Asia Pacific and through a network of local partners. For more information, visit http://www.attunity.comand join our community on Twitter, Facebook and LinkedIn. Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Attunity uses Non-GAAP measures of net profit (loss), net operating profit (loss) and net profit (loss) per share, which are adjustments from results based on GAAP to exclude non-cash equity based compensation charges in accordance with ASC 718 (formerly known as SFAS 123(R)), non-cash capitalization and amortization of software development costs in accordance with ASC 985-20 (formerly known as SFAS 86) and non-cash financial expenses such as revaluation ofconversion features related to its convertible debt and outstanding warrants in accordance with ASC815-40 (formerly known as EITF 07-5) (affected, among other factors, by changes in Attunity‘s share price). Attunity’s management believes the non-GAAP financial information provided in this release is useful to investors' understanding and assessment of Attunity's on-going core operations and prospects for the future. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and as such has determined that it is important to provide this information to investors. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. Safe Harbor Statement This press release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other Federal Securities laws. Statements preceded by, followed by, or that otherwise include the words "believes", "expects", "anticipates", "intends", "estimates", "plans", and similar expressions or future or conditional verbs such as "will", "should", "would", "may" and "could" are generally forward-looking in nature and not historical facts. For example, when we discuss future growth of revenues, we are using a forward-looking statement. Because such statements deal with future events, they are subject to various risks and uncertainties and actual results could differ materially from Attunity’s current expectations. Factors that could cause or contribute to such differences include, but are not limited to: the impact on revenues of economic and political uncertainties and weaknesses in various regions of the world, including the commencement or escalation of hostilities or acts of terrorism; our liquidity challenges and the need to raise additional capital in the future; any unforeseen developmental or technological difficulties with regard to Attunity’s products; changes in the competitive landscape, including new competitors or the impact of competitive pricing and products; a shift in demand for products such as Attunity’s; unknown factors affecting third parties with which Attunity has formed business alliances; timely availability and customer acceptance of Attunity’s new and existing products; and other factors and risks on which Attunity may have little or no control. This list is intended to identify only certain of the principal factors that could cause actual results to differ. For a more detailed description of the risks and uncertainties affecting Attunity, reference is made to Attunity’s Annual Report on Form 20-F for the year ended December 31, 2009, which is on file with the Securities and Exchange Commission (SEC) and the other risk factors discussed from time to time by Attunity in reports filed or furnished to the SEC. Except as otherwise required by law, Attunity undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. # # # © 2010 Attunity Ltd. All rights reserved. Attunity is a trademark of Attunity Inc. For more information, please contact: Dror Harel-Elkayam, CFO Attunity Ltd. Tel. +972 9-899-3000 dror.elkayam@attunity.com ATTUNITY LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF September30, 2010 U.S. DOLLARS IN THOUSANDS INDEX Page Consolidated Balance Sheets 2-3 Consolidated Statements of Operations 4 Statements of Changes in Shareholders' Equity 5 Consolidated Statements of Cash Flows 6 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands September30, December31, ASSETS CURRENT ASSETS: Cash and cash equivalents Restricted cash Trade receivables and unbilled revenues (net of allowance for doubtful accounts of $15 at bothSeptember 30 , 2010 and December 31, 2009) Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Long-term prepaid expenses 62 86 Severance pay fund Property and equipment, net Software development costs, net Goodwill Total long-term assets Total assets 2 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data September30, December31, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and short term loans Current maturities of long-term convertible debt Trade payables Deferred revenues Employees and payroll accruals Accrued expenses and other liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term convertible debt Long-term debt Revaluation of Liabilities presented at fair value Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.1 par value - Authorized: 130,000,000 shares at September30 , 2010 and December 31, 2009. Issued and outstanding: 32,186,080 shares at September30, 2010 and 31,571,150 atDecember 31, 2009 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity 3 CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except share and per share data 9 months ended 3 months ended September30, September30, Software licenses Maintenance and services Operating expenses: Cost of revenues Research and development, net Selling and marketing General and administrative Total operating expenses Operating profit/ (loss) 85 ) ) ) Financial expenses, net 35 Other expense (income) (2
